                          United States District Court
                                    for the
                          Southern District of Florida

David Lawrence Adderley, Plaintiff,    )
                                       )
v.                                     )
                                       ) Civil Action No. 18-23362-Civ-Scola
Three Angels Broadcasting              )
Network, Inc. and others,              )
Defendants.                            )

          Order on Magistrate Judge’s Report and Recommendation
      This matter was referred to United States Magistrate Judge Edwin G.
Torres for a report and recommendation on Defendant Richard Barry Benton’s
motion to tax costs (ECF No. 215). (Order, ECF No. 218.) On January 30, 2020,
Judge Torres issued a report, recommending that the Court grant in part and
deny in part the motion and award the Defendant costs in the amount of
$12,745.01. (R. & R., ECF No. 224.) The Defendant filed objections to the report
(ECF No. 235) to which the Plaintiff responded (ECF No. 242). The Court
therefore reviewed de novo the portions of Judge Torres’s report to which the
Defendant objected, see 28 U.S.C. § 636(b), and has reviewed the remaining
portions of the report for clear error. See Macort v. Prem, Inc., 208 F. App’x 781,
784 (11th Cir. 2006). Upon the Court’s review of the record, the parties’ briefs,
and the relevant legal authorities, the Court adopts in part and declines to
adopt in part the report and recommendation (ECF No. 224) and grants in part
and denies in part the Defendant’s motion to tax costs (ECF No. 215).
     I.   Procedural Background

    This Court entered judgment in favor of the Defendant on January 13, 2020
(ECF No. 216) after granting the Defendant’s motion to dismiss the complaint
(ECF No. 204). Rule 54(d)(1) of the Federal Rules of Civil Procedure allows
prevailing parties to recover costs, and there is a presumption in favor of
awarding costs. Watson v. Lake Cty., 492 F. App’x 991, 996 (11th Cir. 2012).
However, the Court “may only tax costs as authorized by statute,” which in this
case is 28 U.S.C. § 1920. E.E.O.C. v. W&O, Inc., 213 F.3d 600, 624 (11th Cir.
2000). In challenging requested costs, the non-prevailing party “bears the
burden of demonstrating that a cost is not taxable, unless the knowledge
regarding the proposed cost is within the exclusive knowledge of the prevailing
party.” Monelus v. Tocodrian, Inc., 609 F. Supp. 2d 1328, 1333 (S.D. Fla. 2009)
(Dimitrouleas, J.).
     The Defendant filed a motion to tax costs against the Plaintiff for: (1) the
costs for deposition transcripts and court reporter fees; (2) the costs associated
with having certain subpoenas served; (3) the costs associated with expert
witnesses; and (4) the costs associated with in-house photocopies. (Mot., ECF
No. 215 at 7.) Initially, the Defendant sought a total of $41,552.91 plus interest.
However, in his objection to the report and recommendation, the Defendant
modified his claim and now seeks an award of $18,961.47 plus interest. (ECF
No. 235 at 10.) The Court has reviewed the Defendant’s adjustments and has
considered all of the filings provided by the parties in making its determination.
      The entirety of the Defendant’s objection concerns the recommendation
that the Defendant be awarded only 66%, or $12,514.57, of his desired award of
$18,961.47 for deposition transcript costs and court reporter fees. (ECF No. 224
at 9-10, 14.) The Defendant did not object to the sound recommendation that
the Court deny his request for $22,361.00 in fees and costs associated with
expert witnesses, and neither party objected to the recommendation that the
Defendant be awarded $180 for subpoena fees and $50.44 for photocopying
costs. In his motion, the Defendant identified 20 fact witnesses whose
depositions factored into the total amount of the award sought. (ECF No. 215.)
The Defendant also enclosed invoices substantiating his costs. (ECF No. 215-1.)
However, the report and recommendation recommended awarding 66% of the
deposition costs because the Defendant failed to show why each particular
transcript was necessary for his defense. (ECF No. 224.)
      II.   Analysis

       To begin, a prevailing party may recover deposition transcript costs under
28 U.S.C. § 1920(2), which states that a court may tax as costs “[f]ees for printed
or electronically recorded transcripts necessarily obtained for use in the case.”
“The question of whether costs of a deposition are taxable depends on the factual
question of whether the deposition was wholly or partially ‘necessarily obtained
for use in the case.’” W&O, Inc., 213 F.3d at 620-21. The answer to that question
must come from the non-prevailing party, who “bears the burden of showing that
specific deposition costs or a court reporter’s fee [were] not necessary for use in
the case or that the deposition was not related to an issue present in the case at
the time of the deposition.” Monelus, 609 F. Supp. 2d at 1337.
       As the report observed, the “Plaintiff failed to provide any argument
challenging any particular cost requested in [the Defendant]’s application.” (ECF
No. 224 at 8 (noting further that “[u]nder Local Rule 7.3, the failure to timely
raise any challenge allows us to award in toto all the costs requested”) (citation
omitted).) While the Plaintiff opposed the motion for costs on principles of equity,
which were properly rejected by Judge Torres as unsupported by controlling law,
the Plaintiff did not sufficiently oppose the specific costs requested by the
Defendant. In his response to the objection, the Plaintiff argued that even though
the burden is on the losing party to demonstrate that a cost is not taxable, “the
prevailing party ‘still bears the burden of submitting a request for [costs] that
[will] enable the Court to determine what [costs] were incurred and whether [the
prevailing party] is entitled to them.’” (Resp., ECF No. 242 at 5 (quoting Ferguson
v. N. Broward Hosp. Dist., Case No. 18-CIV-61606, 2011 WL 3583754, at *3 (S.D.
Fla. Aug. 15, 2011) (Cohn, J.) (internal citation omitted)).) The Plaintiff’s reliance
on Ferguson is misplaced. The rule that Ferguson discussed applies solely to
photocopying costs. As the next sentence of Ferguson explains, “[t]his is because
the knowledge regarding the proposed copy charge is a matter within the
exclusive knowledge of the prevailing party.” (Id. (citation omitted).) By contrast,

      Because the parties presumably have equal knowledge of the basis
      for each deposition, unlike costs relating to photocopies, the non-
      prevailing party bears the burden of showing that specific deposition
      costs or a court reporter's fee was not necessary for use in the case
      or that the deposition was not related to an issue present in the case
      at the time of the deposition.

Monelus, 609 F. Supp. 2d at 1337. While a non-prevailing party is not expected
to bear the initial burden of disproving the necessity of any given photocopy, the
same is not so for depositions. The Plaintiff had, and failed to satisfy, his burden
of showing that the depositions costs at issue were not taxable.
      III.   Conclusion

       Upon a de novo review, the Court agrees with Judge Torres that the
Defendant cannot recover $22,361.00 in fees and costs associated with expert
witnesses. However, the Defendant is permitted to recover $19,191.9 for
deposition costs of $18,961.47, subpoena costs of $180, and $50.44 for
photocopying costs, plus interest. The Court adopts in part and declines to
adopt in part the report and recommendation (ECF No. 224). The Court grants
in part and denies in part the Defendant’s Motion to Tax Costs (ECF No. 215).
The Court awards $19,191.91 in costs to the Defendant to be paid by the
Plaintiff, along with interest at the statutorily prescribed rate from the date of
entry of judgment, for which sum let execution issue. See 28 U.S.C. § 1961.
Done and ordered in chambers, at Miami, Florida, on April 8, 2020.



                                   _____________________________
                                   Robert N. Scola, Jr.
                                   United States District Judge
